ORDER

PER CURIAM.
Terry J. Sampson and Elaine Roth appeal from a judgment of the Circuit Court of Ste. Genevieve County in their action to quiet title to a disputed tract of land they claimed by adverse possession. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).